FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofSeptember HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ HSBC HOLDINGS PLC REDEMPTION OF SUBORDINATED NOTES HSBC Holdings plc today gave Notice to the holders of its US$750,000,000 Callable Subordinated Floating Rate Notes due 2016 (ISIN: XS0269733258) (the 'Notes') that it will exercise its right to call for early redemption of all such Notes on6 October 2011. These Notes were admitted to listing on the Official List of the UK Financial Services Authority and to trading on the London Stock Exchange with effect from 5 October 2006. Media enquiries to: Brendan McNamara +44 (0)20 7991 0655 brendan.mcnamara@hsbc.com Investor enquiries to: Nick Turnor +44 (0)20 7992 5501 nick.turnor@hsbc.com Note to editors: The HSBC Group HSBC Holdings plc, the parent company of the HSBC Group, is headquartered in London. The Group serves customers worldwide from around 7,500 offices in over 80 countries and territories in Europe, the Asia-Pacific region, North and Latin America, the Middle East and Africa. With assets of US$2,691bn at 30 June 2011, HSBC is one of the world's largest banking and financial services organisations. ends/all SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name: P A Stafford Title: Assistant Group Secretary Date: 01 September, 2011
